                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

MATTIE GRANT,                            )
                                         )
             Plaintiff,                  )
                                         )
       v.                                ) CASE NO. 2:18-CV-950-WKW
                                         )             [WO]
ALABAMA DEPARTMENT OF                    )
TRANSPORTATION,                          )
                                         )
             Defendant.                  )

                                     ORDER

      On April 15, 2019, the Magistrate Judge filed a Recommendation (Doc. # 7)

that this case be dismissed prior to service of process under 28 U.S.C.

§ 1915(e)(2)(B)(ii). Plaintiff timely filed objections to the Recommendation. (Doc.

# 8.) After an independent and de novo review of the record and the portions of the

Recommendation to which objection was made, the court finds that the

Recommendation is due to be adopted, and this case dismissed without prejudice.

      It is ORDERED:

      (1)   The Magistrate Judge’s Recommendation (Doc. # 7) is ADOPTED.

      (2)   Plaintiff’s objections (Doc. # 8) are OVERRULED.

      (3)   This case is DISMISSED without prejudice prior to service of process

under 28 U.S.C. § 1915(e)(2)(B).

      (4)   Plaintiff’s motion for leave to proceed in forma pauperis is DENIED
AS MOOT.

    A separate final judgment will be entered.

    DONE this 30th day of April, 2019.

                                          /s/ W. Keith Watkins
                                    UNITED STATES DISTRICT JUDGE




                                      2
